Citation Nr: 0618281	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-07 123	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1970 to 
December 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The veteran's low back disability is not related to his 
military service.

2.  The veteran does not have a migraine headache disability 
that is related to this military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2004).

2.  The veteran does not have migraine headaches that are the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his low back disability and claimed 
migraine headaches are attributable to his military service.  
His entry and separation examination reports both show that 
he gave a history of headaches.  His service medical records 
(SMRs) contain no complaints or treatment related to either 
his back or to migraine headaches.  

The evidence of record shows that the veteran first 
complained of low back pain in February 1985.  An examination 
report dated in March 1985 shows the veteran complained of 
backache of two weeks duration, with no history of trauma.  
He underwent back surgery in 1988.  Subsequent medical 
treatment records show onset of back complaints of unknown 
etiology in the 1980s, and give no indication either that 
back complaints arose any earlier than 1985, or that there is 
any correlation between the back disability and the veteran's 
military service.  

The veteran was afforded a VA back examination in January 
2006.  The examiner noted that he had reviewed the veteran's 
medical record.  He noted that the SMR contained no record of 
treatment of back injury in service.  He also noted that the 
record showed that back pain developed in 1985, and again in 
1988.  In 1988 he was found to have a herniated disc and some 
congenital narrowing.  After review of the records, and 
examination of the veteran, the examiner opined that it is 
not likely that the veteran's current back disability is 
related to his military service because of the fact that 
there is no documentation of a back problem in service.  The 
examiner opined that it was more likely that the veteran's 
low back disability was a naturally occurring phenomenon 
starting in 1988.

Following the veteran's history of headaches given at the 
time of his induction and separation examinations, the record 
next shows recurring subjective complaints of headaches 
beginning in 1985, reported as being occasional or occurring 
once per week.  A May 2001 VA outpatient treatment report 
noted possible migraine headache.  The report of a July 2001 
pain clinic interview and assessment noted that the veteran's 
headaches started 10 years previously (1991), were described 
as four to five on a pain scale of 1 to 10, and had not 
gotten worse.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Here, there is medical evidence of a current low back 
disability.  However, there is no medical evidence of in-
service incurrence or aggravation of an injury or disease.  
Moreover, there is no medical evidence of a nexus between the 
current disability and any in-service disease or injury.  To 
the contrary, the medical opinion evidence of record, from 
the January 2006 examiner, is that it is not likely that the 
veteran's current back condition is related to his military 
service.  Service connection for a low back disability is 
therefore not warranted.  The preponderance of the evidence 
is against the claim.

The veteran, and his wife in two letters to the RO, contend 
that the veteran's current back disability may be a result of 
his military service.  He does not claim that he was injured 
in service, but only theorizes that the strains of carrying 
heavy loads in service may have caused his back disability.  
However, there is no evidence of record showing that either 
the veteran or his wife has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of his back 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2005).

Turning to the veteran's claim of service connection for 
migraine headaches, the Board notes that, on the medical 
questionnaires at the time of his induction and separation 
examinations, the veteran checked the box indicating that he 
had frequent or severe headache.  This is the only evidence 
of record related to headaches until 1985, and the salient 
point to be made is that none was diagnosed in service.  
There is no medical evidence of in-service occurrence or 
treatment for a diagnosed headache disability, and no medical 
evidence of complaints related to headaches until a 1985 
examination noted that the veteran had occasional headaches.  
Additionally, there was no diagnosis made of migraine 
headaches during service or for many years thereafter, and 
even when assessments were more recently made, a definitive 
diagnosis of migraines was not made, such as in May 2001 when 
it was noted that he possibly had migraine headaches.

Here, because the veteran is competent to describe the 
symptoms he experiences, it is conceded that he has 
headaches.  See Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994) (lay testimony is competent when it regards 
features or symptoms of injury or illness).  In May 2001 the 
veteran gave a history of his headaches beginning in about 
1991.  

Even if the headaches the veteran complained of at entry were 
migraine headaches, it should be noted that a preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 C.F.R. § 3.306(a).  Here, there is no evidence 
that there was any increase in disability during service, 
strongly suggesting that there was none.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

The evidence indicates that there was no worsening of a 
headache disability during service.  The veteran checked the 
block indicating "frequent or severe headache" on both his 
induction and separation examination medical questionnaires, 
and as noted above, there was no indication of the need for 
any treatment during service.  The next evidence related to 
the severity of any headaches did not come until the report 
of a 1985 VA Agent Orange screening examination.  The report 
simply noted that the veteran had occasional headaches.  
While the severity of the veteran's headaches was not noted, 
the frequency of headaches was.  They were noted to be 
occasional, as opposed to frequent as indicated on the 
earlier in-service examination questionnaires.  Moreover, 
when the veteran, in May 2001, gave a history of his 
headaches having begun in about 1991, not before or during 
service, he noted that they had not gotten worse.  The 
evidence therefore is that any headache disability was not 
incurred or aggravated (did not experience an increase in 
disability) in service.  

Thus, absent evidence indicating that any current migraine 
headaches may be associated with the complaints made in 
service, or evidence of in-service incurrence or aggravation 
of diagnosed migraine headache disability, the analysis ends, 
and service connection must be denied.  Cf. Savage v. Gober, 
10 Vet. App. 488, 495 (1997) (without evidence of in-service 
injury, by definition there can be no causal nexus between an 
in-service injury and a current disability).  While the 
veteran and his wife aver that his headaches are service-
related, there is, again, no evidence showing that either has 
the requisite qualifications to render competent medical 
opinion.  Espiritu, supra; 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's low back disability and claimed migraine headaches 
are not traceable to disease or injury incurred in or 
aggravated during active military service, and service 
connection is therefore not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001 and July and November 2004.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to these claimed disabilities, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claims.  The RO also provided statements of the case 
(SOCs) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  

Additionally, while the notifications did not include the 
criteria for a rating for either of the claimed disabilities, 
or for award of effective dates, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), these issues are not now 
before the Board.  Consequently, a remand for notification 
regarding rating criteria or effective dates is not 
necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured a VA 
medical nexus examination in support of the veteran's low 
back claim.  In a June 2006 Informal Hearing Presentation, 
the veteran's accredited representative suggested that the 
veteran should be afforded a VA examination to obtain a 
medical opinion as to whether the veteran's current headaches 
began or were aggravated while he was in service.  The Board 
finds, however, that a remand for that purpose is not 
warranted.  The evidence does not indicate that migraine 
headache disability may be associated with complaints made in 
service.  Consequently, a remand for a nexus opinion is not 
required.  38 C.F.R. § 3.159(c)(4)(i)(C) (2005).  VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for migraine headaches is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


